Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 18-1700V
UNPUBLISHED
ANNE DOETKOTT, Chief Special Master Corcoran
Petitioner, Filed: December 28, 2020
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION"

On November 2, 2018, Anne Doetkott filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seqg.* (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”’) as a result of an influenza vaccination administered on
November 6, 2015. Petition at 1; Stipulation, filed on December 23, 2020, at ¥§ 2, 4.
Petitioner further alleges she received the vaccine in the United States, that she
experienced the residual effects of her injury for more than six months, and that there has
been no prior award or settlement of a civil action for damages as a result of her alleged
condition. Petition at 14; Stipulation at 4 3-4, 6.

On December 23, 2020, the parties filed the attached joint stipulation, stating that
a decision should be entered awarding compensation. | find the stipulation reasonable
and adopt it as my decision awarding damages, on the terms set forth therein.

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

e Alump sum of $107,965.05 in the form of a check payable to Petitioner;
and

e A lump sum of $8,548.70 (which represents reimbursement for a
Medicaid lien for vaccine injury-related services rendered on behalf of
Petitioner) in the form of a check payable jointly to Petitioner and

HealthPartners (Tax ID No. XX-XXXXXXX)
P.O. Box 1309
Mail Stop 21114A
Minneapolis, Minnesota 55440

Stipulation at ¢ 8. These amounts represent compensation for all items of damages that
would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.?

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
ANNE DOETKOTT, )
)
Petitioner, )
) No. 18-1700V
V. ) Chief Special Master Corcoran

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

1. Anne Doetkott, petitioner, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine Program”).
The petition seeks compensation for injuries allegedly related to petitioner’s receipt of an
influenza (“flu”) vaccine, which is a vaccine contained in the Vaccine Injury Table (the “Table”),
42 C.F.R. § 100.3 (a).

2. Petitioner received the flu vaccine in her left arm on November 6, 2015.

3. The vaccination was administered within the United States.

4. Petitioner alleges that she suffered from a left shoulder injury related to vaccination
administration (“SIRVA”) as a result of receiving the flu vaccine within the time period set forth
in the Table. Petitioner further alleges that she experienced the residual effects of her SIRVA for
more than six months.

5. There is not a preponderance of the evidence demonstrating that petitioner’s SIRVA

and residual effects were due to a factor unrelated to her November 6, 2015 flu vaccination.
6. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition.

7. Accordingly, petitioner is entitled to compensation under the terms of the Vaccine
Program for her left SIRVA. Therefore, a decision should be entered awarding the compensation
described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

a. A lump sum of $8,548.70, which amount represents reimbursement for a

Medicaid lien for vaccine injury-related services rendered on behalf of petitioner,

in the form of a check payable jointly to petitioner and HealthPartners (Tax ID

No. XX-XXXXXXX), P.O. Box 1309, Mail Stop 21114A, Minneapolis, Minnesota

55440;

Petitioner agrees to endorse this check to HealthPartners.

b. A lump sum of $107,965.05, in the form of a check payable to petitioner,

which represents compensation for all remaining damages that would be available

under 42 U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.
§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administered on November 6, 2015, as
alleged by petitioner in a petition for vaccine compensation filed on or about November 2, 2018,

in the United States Court of Federal Claims as petition No. 18-1700V.
14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shail not be construed as an admission by the United States or the
Secretary of Health and Human Services that the vaccine either caused or significantly
aggravated petitioner’s alleged injury or any other injury; however, petitioner has satisfied the
Table criteria to establish entitlement to compensation for her SIRVA.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, successors, and/or assigns.

END OF STIPULATION

~~  ™
—————

Respectfully submitted,
PETITIONER:

(4_ Se

ANNE DOETKOTT

 

ATTORNEY OF RECORD FOR
PETITIONER:

JOMN HOWIE
Couiisel for Petitioner
Howie Law, PC

2608 Hibernia Street
Dallas, Texas 75204

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT pale P. Mishler, PHSc, APRN, for

 

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

U.S. Department of Health

and Human Services

5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

Dated: 12) 23/20

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

CATHARINE E. REEVES
Deputy Director

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:

Meth DO. Gurney

MOLLIE D. GORNEY

Trial Attorney

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146